DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/14/2022.
Status of claims in the instant application:
Claims 1-8 are pending.
Claims 1-6 have been amended.
No new claim has been added.
No claim has been canceled.
Priority
The instant application is a “371 of PCT/JP2018/001135 filed on 01/17/2018” and also claims benefit to foreign application “JAPAN 2017-006355 filed on 01/18/2017”
Response to Arguments
Applicant's arguments, page [11-13] of the remarks filed on 03/14/2022, regarding rejection of claims 1-8 under 35 USC 101 as an “abstract idea – a mathematical concept”, have been fully considered in view of the amended claims, but they are not persuasive. Therefore, the Applicant is directed to Examiner’s response below.
Applicant's arguments, page [13-19] of the remarks filed on 03/14/2022, regarding rejection of claims 1-8 under 35 USC 103, have been fully considered in view of the amended claims, but they are not persuasive. Therefore, the Applicant is directed to Examiner’s response below. Furthermore, applicant’s newly added/amended claim limitations have been met with newly cited portions of Ikarashi prior art.
Applicant states, see page [11-12] of the remarks filed on 03/14/2022, “As previously presented, the claims are directed to the field of secure computation, where a computation system returns a computation value calculated by multiple devices related to original data over a network while keeping the original data concealed from each of the devices in a network.
It was previously explained that the claims are clearly directed to the "practical application" of allowing data to be sent over a network to a plurality of apparatuses, and allowing shared computation to be performed in an efficient manner to return a value while concealing the original values. The claims are therefore directed to a "practical application" under Prong Two.
In response to the previous arguments, the Office Action states the following.
The integration of a practical application here is that data can be kept confidential while being transmitted, since it's encrypted at the source/sender. But it's not clear from the claimed invention as to how the data share is first made secure (similar to the encryption step) and then transmitted by the sender. Thus, the integration of the practical application is not evident from the claimed invention.
However, Applicant respectfully re-submits that it is not necessary in the present claims to transmit share [a] in a secure or encrypted form. Paragraphs [0017]-[0019] explains "additive secret sharing". Claims define [a] is a share obtained by applying additive secret sharing to data a. So [a] is one or more of shares a0, a1, ..., am-1, but is not all of a0, a1, ..., am-1. If any of the shares a0, a1 ,, ..., am-1,- is not obtained, the original data "a" cannot be reconstructed. So even if share [a] is transmitted to the receiving entity, the original data "a" can be kept secret.
Thus, Applicant submits that the issue is not whether the data share [a] is made secure, but that the original data a is made secure. Additionally, the original data a is concealed from each secret computation apparatus since they only receive input of data share [a] which corresponds to a divided share of original data a. This is made clear by the recitation of the share [a] represents a divided share of the data a."
Therefore, the present claims as a whole also provide an improvement to this technological environment such that when a power of data is computed while the data is concealed, the power is computed at high speed with a small number of communication rounds (as explained in detail below regarding the rejection under 35 U.S.C. §103).12
Application No. 16/475,236Reply to Office Action of December 17. 2021Additionally, since the present invention of claims improves computing speed for the power of data while the data is concealed, the claims integrate the idea into a practical application. 
Accordingly, Applicant kindly requests the 35 U.S.C. §101 rejection be withdrawn.”

In response, Examiner interprets that in the claimed invention, “a piece of data is split into multiple shares, each share is transmitted to a computing entity, each of the computing entity performs mathematical operation on it’s share of the received, and transmits the results of the mathematical computation to the source that sent the data share, and where the source of the data generates the combined result based on computation result received from each of the multiple entities”
Applicant argues that none of the multiple entities performing the computation on the data share have access to all the data shares, and hence they are not able to reconstruct the original data held by the source of the original data. Examiner notes that the data share sent to each of the multiple entities are not secured, so is the result sent back by each of the computing entities to the source of the original data. Hence the security aspect is missing from the transmission of data share and results of the computation from the multiple computing entities. Thus the combined results obtained from the results of the partial computations are neither secured nor reliable.
Thus, the claims do not integrate the abstract idea into a practical application.
Applicant states, see page [13-15] of the remarks filed on 03/14/2022, “With respect to the rejection of Claim 1 under 35 U.S.C. §103, Applicant respectfully traverses this ground of rejection and submits that the present amendment overcomes this ground of rejection. Claim 1 recites: 
A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, v is an integer equal to or larger than 2, u and t are integers equal to or larger than 1 and satisfy t*p" v, and LocalExp is a local power operation,
the secret computation method computing a share [a"] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses, the secret computation method comprising: receiving, over a network, an input of a respective share [a] of the data a at each of the three or more secret computation apparatuses, wherein the data a is concealed from each of the three or more secret computation apparatuses; 
computing the pu-th power of a share [a'] of the t-th power of data a, as [at*^")] :- LocalExp([at], p"), in a local operation unit of each of the three or more secret computation apparatuses, using a local power operation that computes a power of a share of concealed data in a manner that does not communicate with the other secret computation apparatuses, wherein the share [a'] is locally held; 
obtaining the share [a"] in a secret computation unit of the each of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [at*P<1")], a computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses, and 13	when the computational result of the local operation unit or the secret computation unit becomes a share [a"], outputting the share [a"] in an output unit.

As previously presented, the claimed invention uses the feature that a shear [a(t*P ", which is the pu-th power of a share [at] of the t-th power of data a, can be calculated locally. So the claims restrict that "computing the p"-th power of a share [at] of the t-th power of data a, as [a(t*P "0] := LocalExp([atl, p"), ..." 
Furthermore, Applicant submits that the invention defined by Claim 1 is a method to reduce number of communication rounds in secret computation technology, as explained in paragraph [0007]. 
As explained in paragraphs [0031] and [0032], "Mult" which indicates multiplication in additive secret sharing needs one communication round. "LocalExp" indicates an operation in which each server computes a power of a share owned by the server. Since "LocalExp" only computes a power of a value locally held, communication with other servers does not occur. 
As explained in paragraphs [0034]-[0047], the principle of the invention defined by Claim 1 is based on a characteristic called Frobenius endomorphism, in which a power of any number can be computed at a higher speed. 
The claimed invention uses LocalExp preferentially, because LocalExp does not use communication with other servers. 343=1+2+22+24+26+28=1+2+4+16+64+256 and [T2], [T4], [T16], [T6], and [T256] can be calculated using LocalExp. So in case of the claimed invention, when characteristic p=2, [T3] will be calculated as following:
	1. [T2] := LocalExp([T], 2)
	2. [T3] := Mult([T2], [T] )
	3. [T4] := LocalExp([T], 22)
	4. [T7] := Mult([T2], [T3] )
	5. [T16] := LocalExp([T], 24)
	6. [T23] := Mult([T16], [T7] )
7.  [T64]:= LocalExp([T], 26)
8. [T87] := Mult([T64], [T23] )
9. [T256] := LocalExp([T], 28)
10. [T343] := Mult([T256], [T87] )
The number of communication rounds is 5 times.
It was previously explained that because Ikarashi does not disclose principle of the invention explained in paragraphs [0034]-[0047], it is not obvious nor recognized in the prior that LocalExp is effective to reduce the number of communication round in the secret computation technology. Nediah does not disclose LocalExp.”
In response, Examiner notes that Applicant’s detailed algorithm used in the arguments are not reflected in the claim language. It’s also not clear from the claim language that the reduction of rounds of communication, as the Applicant argues, is evident in the claim language.
Examiner further notes that, in response to applicant's argument that the references fail to show certain features of applicant’s invention, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner also notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant states, see page [16-18] of the remarks filed on 03/14/2022, “However, as discussed during the interview, it is believed that item 10 of the office action may show a misunderstanding. Ikarashi shows 2 kinds of multiplication (see paragraphs 0009-0014 of Ikarashi). These paragraphs show "(4) Secret Computation of c=a*a" and "(5) Secret Computation of c=a*b". "(4) Secret Computation of c=a*a" is multiplication of a secret value "a" and a known constant "a" and Ikarashi calls a constant multiplication in the paragraph 0054. Paragraph 0010 of Ikarashi does not show "a" is a known constant clearly. But a skill can understand "a" is a known constant, because that "a" is a known constant is necessary in order to calculate (co, ci) = (ao* a, ai* a). The other hand, "(5) Secret Computation of c=a*b" is multiplication of a secret value "a" and a secret value "b" which is performed with transmission (communication) with other entities.
As the examiner understands, the constant multiplication shown in "(4) Secret Computation of c=a*a" can be performed without communication (locally). On the other hand, the multiplication of a secret value "a" and a secret value "b" shown in "(5) Secret Computation of c=a*b" is perforned with transmission (communication) with other entities.
The examiner explained in item 10 of the office action that "the exponentiation is interpreted as a form of multiplication". But, for the exponentiation of a secret value "a", "(4) Secret Computation of c=a*a" cannot be used. The exponentiation must be interpreted as a form of the multiplication of "(5) Secret Computation of c=a*b". 
The multiplication for the exponentiation is generally interpreted as a+> = ax*ay. Both of "ax" and "ay" are secret values.
The exponentiation must be interpreted as a form of the multiplication of "(5) Secret Computation of c=a*b". And the multiplication of "(5) Secret Computation of c=a*b" needs communication with other entities.
Therefore, Ikarashi does not show the exponentiation of a secret value can be performed without communication.
Moreover, the share [a2] can be calculated by [a2]:=LocalExp([a], 2) without communication rounds. When the share [a2] is calculated by [a2]-Mult([a], [a]), the number of communication round is one. Even in the simplest case, one can get the benefit to reduce the communication rounds. That is, when there is one process of "computing the p"-th power of a share [at] of the t-th power of data a, as [a(t*P"u)] := LocalExp([a], pH), in a local operation unit", the communication rounds are reduced.
The following is a part of Claim 1: 
computing the pu-th power of a share [a'] of the t-th power of data a, as [a*P^")] := LocalExp([a], p"), in a local operation unit of each of the three or more secret computation apparatuses, using a local power operation that computes a power of a share of concealed data in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held;
obtaining the share [av] in a secret computation unit of the each of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [a(t*P^U)1. a computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses, and
when the computational result of the local operation unit or the secret computation unit becomes a share [a"], outputting the share [av] in an output unit. 
In Claim 1, there are processes by a local operation unit, a secret computation unit, and an output unit. When there is one process by the local operation unit, there is one process of 17 Application No. 16/475,236Reply to Office Action of December 17. 2021"computing the p"-th power of a share [at] of the t-th power of data a, as [a(t*P^u)] LocalExp([at], p")". So Claim 1 can reduce the communication rounds.
When there is not a process by a local operation unit, one cannot get the benefit. In Claim 1, the process by the secret computation is restricted with "computing a multiplication in which at least one of the multiplicands is [a*P^"1 a computation result of the local operation unit". This restriction avoids that there is not a process by a local operation unit. So the claimed invention gets the benefit of reducing the communication rounds and the claims recite how to reduce the communication rounds.
As shown above Ikarashi does not alternate the "LocalExp" and "Mult" operation to reduce the number of communication round in the same manner as the present application.”
In response, Examiner notes that the reduction of communication rounds using the “LocalExp” as explained by the Applicant using the specification of the instant application is not clear in the limitations of the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner also notes that the feature that the Applicant argues about, “alternate the "LocalExp" and "Mult" operation to reduce the number of communication round in the same manner as the present application”, is not evident in the claimed invention.
Examiner notes that the rejection of claims are combination of prior arts of Ikarashi and Nedjah.
Examiner notes that Para [0009-0015] of Ikarashi discloses exponentiation as a form of multiplication within a computing entity (Secret Computation of c=a*α; Para [0008], Ikarashi) and also doe disclose performing multiplication (Secret Computation of c=a*b (A Multiplication Without Detection of Illegality); Para [0010], Ikarashi). Examiner also notes that cites portion of Nedjah (Nedjah: Abstract, Introduction, Section 2.1) does disclose performing local exponentiation while reducing the number of computations. Thus, the combination of Ikarashi and Nedjah does discloses performing exponentiation and multiplication to reduce the number of computations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations of:
(a) A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, v is an integer equal to or larger than 2, u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v, and LocalExp is a local power operation,
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”, describes generation of data using mathematical relationship.
(b) the secret computation method computing a share [av] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses, the secret computation method comprising:
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”, describes generation of data using mathematical relationship.
(c) computing the pu-th power of a share [at] of the t-th power of data a, as [a(t*p^u)] = LocalEXP([at], pu), in a local operation unit of each of the three or more secret computation apparatuses, using a local power operation that computes a power of a share of concealed data in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held; and
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”, describes generation of data using mathematical relationship.
(d) obtaining the share [av] in a secret computation unit of the each of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [a(t*p^u)], a computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses.
Examiner’s Interpretation: The claim limitation describes “mathematical relationships, mathematical formulas or equations, mathematical calculations”, describes generation of data using mathematical relationship.
(e) receiving, over a network, an input of a respective share [a] of the data a at each of the three or more secret computation apparatuses, wherein the data a is concealed from each of the three or more secret computation apparatuses, and the share [a] represents a divided share of the data a
Examiner’s Interpretation: The claim limitation describes “receiving a share of a data at an entity, where “the data” is not shared with the entity”. This limitation or other limitations of the claim do not clarify how the data share received is being communicated to the entity. It’s not clear from the claim limitations how the data share is being secured and then transmitted to the receiving entity. Thus this limitation is interpreted as simply receiving a piece of data has not been secured before being transmitted to the receiving entity. Furthermore just sending and receiving data can be considered as insignificant activity (mpep § 2106.05(g)).
(f) when the computational result of the local operation unit or the secret computation unit becomes a share [av], outputting the share [av] in an output unit
Examiner’s Interpretation: This claim limitation further describes mathematical computation and transmitting data
The limitations (a-d) of claim 1, as identified above, describe steps of mathematical calculations/computations. Per “2019 Revised Patent Subject Matter Eligibility Guidance”, these limitations fall under abstract idea grouping of “Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations”. Claim 1 does not integrate the abstract idea into a practical application. The additional limitation (items e and f above) of Claim 1 can be characterized as just sending/receiving data, interpreted as an insignificant extra solution activity. Also claim 1 does not recite any other limitation/element. Thus the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Hence, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Similarly, limitations of claims 2-8 also describe steps of “mathematical relationships, mathematical formulas or equations, mathematical calculations”, and abstract idea without integrating the abstract idea into a practical application as in claim 1. Hence, they are also rejected as claim 1.
Appropriate corrections required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2015/0358155 A1 to IKARASHI et al. (hereinafter “IKARASHI”) in view of Pub. “High-performance SoC-based implementation of modular exponentiation using evolutionary addition chains for efficient cryptography” to Nedjah et al. (hereinafter “Nedjah”) published at ScienceDirect.com on 11/03/2010.
Regarding Claim 1. IKARASHI discloses A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, v is an integer equal to or larger than 2, u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v, and [LocalExp is a local power operation] (IKARASHI, Abstract, Para [0004, 0054, 0078-0080, 0020, 0061]: … at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r … it is possible to reduce the amount of data to be communicated among the arithmetic units in a secret operation … Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R … The ring R can be expressed as Z/pZ and the associative algebra A can be expressed as a q-dimensional extended field of the ring R, where Z indicates an integer ring, p indicates a prime number, and q indicates an integer equal to or larger than 1 … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied …),
the secret computation method computing a share [av] of the v-th power of data a from a share [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses (IKARASHI, FIG. 1, Para [0020, 0042]: … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied … A configuration example of a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1 … 2.sub.N. Each of the N arithmetic units 2.sub.1 … 2.sub.N is connected to a network 9 …),
the secret computation method (IKARASHI: FIG. 4) comprising:
receiving, over a network, an input of a respective share [a] of the data a at each of the three or more secret computation apparatuses, wherein the data a is concealed from each of the three or more secret computation apparatuses, and the share [a] represents a divided share of the data a (IKARASHI, Abstract, Para [0020, 0042, 0047-0048, 0061]: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r … At least one shared value [a.sub.0], …, [a.sub.M-1] (M.gtoreq.1) is inputted to the input part 11 which the arithmetic unit 2.sub.n (1.ltoreq.n.ltoreq.N) is provided with (step S11) … Generation of the shared value [r] must be performed in a state that the random number r is concealed from any of the arithmetic units 2.sub.1,…, 2.sub.N … each arithmetic unit 2.sub.n computes [r]=.SIGMA..sub.n<N[r.sub.n] to obtain the shared value [r] of the random number r. If such a configuration is made, all the arithmetic units 2.sub.1, …, 2.sub.N can obtain the shared value [r] of the random number r without knowing the random number r … a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1 … 2.sub.N. Each of the N arithmetic units 2.sub.1 … 2.sub.N is connected to a network 9 ... A scalar multiplication is an operation for computing [ab]∈[A] from [a]∈[R], [b]∈[A]. If A is expressed as a q-dimensional vector of R′ relative to the ring homomorphism R′ of R, the scalar multiplication is easy. A homomorphism of R.fwdarw.R′ is indicated by h, and [b]=([b.sub.0], . . . , [b.sub.q−1]) is assumed. If [h(a)] is assumed to be obtained by causing h to act on each party's share of [a], [h(a)] belongs to [R′] because of the homomorphism…);
However, IKARASHI does not explicitly teach, but Nedjah from same or similar field of endeavor teaches:
“computing the pu-th power of a share [at] of the t-th power of data a, as [a(t*p^u)] = LocalEXP([at], pu), in a local operation unit of each of the three or more secret computation apparatuses, using a local power operation that computes a power of a share of concealed data [in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held] (Nedjah, Abstract, Introduction, Section 2.1: …This paper brings a novel idea based on the principles of ant colony optimization for finding a minimal addition chain that allows for the reduction of the number of modular multiplications required for modular exponentiations … …The straightforward method computes more multiplications than necessary. For instance, to compute T8, it performs 7 multiplications, i.e. T → T2→ T3→T4→T5→T6→T7→T8. However, T8 can be computed using only 3 multiplications T→ T2→ T4→ T8 … In general terms, the m-ary method for exponentiation may be thought of as a three-step procedure [11]: (i) partitioning the binary representation of exponent E in l bit windows; (ii) pre-computing necessary powers; (iii) iterating the squaring of the partial result l times to shift it over, and then multiplying it by the power indicated in the next window … For instance, let exponent E = 343 be partitioned as follows: E=000101010111. The 16-ary exponentiation method would require 14 modular multiplications in the pre-processing step to compute all powers (T2, T …T15). Then it would require 8 modular multiplications in the squaring step (line 5 in Algorithm 1) and 2 others in the multiplying step (line 6 of Algorithm 1), which amounts to a total of 24 modular multiplications. For the same exponent, the adaptive 16-ary exponentiation method would require only 4 modular multiplications in the pre-processing step to compute powers T2, T3, T5 and T7. The exponentiation step being the same, the number of modular multiplications would then amount to a total of 14 operations …);
LocalExp is a local power operation (Nedjah, Abstract, Introduction, Section 2.1)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IKARASHI into the teachings of Nedjah because it discloses that “the methodology proposed in this paper attempts to reduce the total number of computed modular multiplication using a novel exponentiation method that is based on the concept of addition chains (Nedjah: Introduction).
IKARASHI further discloses, “in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held (IKARASHI, Para [0054]: … In the case where secret computation for an addition/constant multiplication is performed in the function F, the secret computation part 14 performs the secret computation by the addition/constant multiplication part 141. Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R …)
obtaining the share [av] in a secret computation unit of the each of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is [a(t*p^u)], a computation result of the local operation unit, using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Abstract, Para [0042]: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],…,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair; a secret computator determining concealed function value [F([a.sub.0],…, [a.sub.M-1])] by executing function F including at least one secret operation while including randomized shared value <f.sub.1> of an operation target and an operation result depending on contents of secret operation into checksum C:=<f.sub.0>,…, <f.sub..mu.-1>; and a correctness prover verifying correctness of function value [F([a.sub.0],…, [a.sub.M-1])] based on shared value [O] obtained by multiplying a sum total of shared values [f.sub.1] included in checksum C by shared value [r] and shared value [.psi.] of a sum total of shared values [f.sub.ir] included in checksum … A configuration example of a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1 … 2.sub.N. Each of the N arithmetic units 2.sub.1 … 2.sub.N is connected to a network 9. The network 9 only has to be configured such that each connected unit is mutually communicable …);” and
when the computational result of the local operation unit or the secret computation unit becomes a share [av], outputting the share [av] in an output unit (IKARASHI, Para[0048, 0051, 0053, 0068], FIG. 2: … The random number generating part 12 generates a shared value [r] of a random number r∈A selected from the associative algebra A. The generated shared value [r] is outputted to the randomization part 13. Generation of the shared value [r] must be performed in a state that the random number r is concealed from any of the arithmetic units 2.sub.1, . . . , 2.sub.N …  The randomization part 13 generates a randomized shared value <a.sub.0>, . . . , <a.sub.M−1> using the shared value [a.sub.0], . . . , [a.sub.M−1] and the shared value [r] (step S13). The generated randomized shared value <a.sub.0>, . . . , <a.sub.M−1> is outputted to the secret computation part 14 …).”
Nedjah further discloses, “one of the multiplicands is [a(t*p^u)] (Nedjah, Section 2.1 Algorithm 2: … step 3 of algorithm 2 … If r is the number of such transformations carried out, the degree of the polynomials is 2.sup.n-r-1 and the number of multiplications to carry out not counting the polynomials is 2.sup.r … by virtue of the transformations carried out, evaluation is carried out first of all, just through operations of squaring (or more generally of raising to a power equal to the characteristic of the field) of the monomials the degree of which is an integer power of the characteristic of the field (here monomials of the form x.sup.2.sup.i) … The other monomials of the polynomial representing the function f (that is to say the monomials of degree different from p.sup.i, here 2.sup.i) are then obtained, after application of a polynomial of the form P.sub.jk . . . to a monomial x.sup.p.sup.i determined above, by multiplying by a monomial x.sup.P.sup.i-1 determined above (thus with i>1). As indicated above (cf. the formula using P.sub.1 and P.sub.2), the monomials of even degree are furthermore obtained by a last multiplication by x …)”
The motivation to further combine Nedjah remains same as before.
Regarding Claim 2. IKARASHI discloses A secret computation method in which GF(pk) is an extended field having a characteristic of p and a degree k of field extension, a is data that is an element of the extended field GF(pk), r is a random number that is an element of the extended field GF(pk), [a] is a share obtained by applying additive secret sharing to data a, <a> := ([a], [ra]) is a randomized shared value of data a, v is an integer equal to or larger than 2, u and t are integers equal to or larger than 1 and satisfy t*pu ≤ v, 2Application No. 16/475,36 Preliminary Amendmv, and [LocalExp is a local power operation] (IKARASHI, Abstract, Para [0054, 0078-0080, 0020, 0032-0033]: … at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r … it is possible to reduce the amount of data to be communicated among the arithmetic units in a secret operation … Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R … The ring R can be expressed as Z/pZ and the associative algebra A can be expressed as a q-dimensional extended field of the ring R, where Z indicates an integer ring, p indicates a prime number, and q indicates an integer equal to or larger than 1 … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied … Here, <x> is a randomized shared value of the value x.di-elect cons.R. A randomized shared value is a pair of the shared value [x] and a shared value [xr] of an integrated value xr of the value x and a random number r.di-elect cons.A. Therefore, the randomized shared value can be defined like the following Formula (1). [Formula 1] <x>:=([x],[xr]).di-elect cons.[R].times.[A] (1) …The 0-th component ([x] in Formula (1)) and the 1st component ([xr] in Formula (1)) of the randomized shared value are also referred to as an R component and an A component, respectively …),
the secret computation method computing a randomized shared value <av> := ([av], [rav]) of the v-th power of data a from a randomized shared value [a] of data a while data a is concealed and being executed by a secret computation system that includes three or more secret computation apparatuses (IKARASHI, Abstract, FIG. 2-3, Para [0020, 0042]: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],… ,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair … a secret computation system of this invention comprises at least three arithmetic units. In this invention, M, m and i are integers equal to or larger than 1; 0.ltoreq.m<M is satisfied; .mu. is the number of randomized shared values included in a checksum C; and 0.ltoreq.i<.mu. is satisfied … A configuration example of a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1, …, 2.sub.N. Each of the N arithmetic units 2.sub.1, …, 2.sub.N is connected to a network 9 …),
the secret computation method (IKARASHI: FIG. 4) comprising:
receiving, over a network, an input of a respective share [a] of the data a at each of the three or more secret computation apparatuses, wherein the data a is concealed from each of the three or more secret computation apparatuses, and the share [a] represents a divided share of the data a (IKARASHI, Abstract, Para [0020, 0042, 0047-0048, 0061]: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r … At least one shared value [a.sub.0],…, [a.sub.M-1] (M.gtoreq.1) is inputted to the input part 11 which the arithmetic unit 2.sub.n (1.ltoreq.n.ltoreq.N) is provided with (step S11) … Generation of the shared value [r] must be performed in a state that the random number r is concealed from any of the arithmetic units 2.sub.1,…, 2.sub.N … each arithmetic unit 2.sub.n computes [r]=.SIGMA..sub.n<N[r.sub.n] to obtain the shared value [r] of the random number r. If such a configuration is made, all the arithmetic units 2.sub.1, …, 2.sub.N can obtain the shared value [r] of the random number r without knowing the random number r … a secret computation system 1 of this embodiment will be described with reference to FIG. 1. The secret computation system 1 comprises N (N.gtoreq.3) arithmetic units 2.sub.1 … 2.sub.N. Each of the N arithmetic units 2.sub.1 … 2.sub.N is connected to a network 9 … A homomorphism of R.fwdarw.R′ is indicated by h, and [b]=([b.sub.0], . . . , [b.sub.q−1]) is assumed. If [h(a)] is assumed to be obtained by causing h to act on each party's share of [a]…);
However, IKARASHI does not explicitly teach, but Nedjah from same or similar field of endeavor teaches:
“computing the pu-th power of a share [at] of the t-th power of data a, as [a(t*p^u)] = LocalEXP([at], pu), in a local operation unit of each of the three or more secret computation apparatuses, using a local power operation that computes a power of a share of concealed data [in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held] (Nedjah, Abstract, Introduction, Section 2.1: …This paper brings a novel idea based on the principles of ant colony optimization for finding a minimal addition chain that allows for the reduction of the number of modular multiplications required for modular exponentiations … …The straightforward method computes more multiplications than necessary. For instance, to compute T8, it performs 7 multiplications, i.e. T → T2→ T3→T4→T5→T6→T7→T8. However, T8 can be computed using only 3 multiplications T→ T2→ T4→ T8 … In general terms, the m-ary method for exponentiation may be thought of as a three-step procedure [11]: (i) partitioning the binary representation of exponent E in l bit windows; (ii) pre-computing necessary powers; (iii) iterating the squaring of the partial result l times to shift it over, and then multiplying it by the power indicated in the next window … For instance, let exponent E = 343 be partitioned as follows: E=000101010111. The 16-ary exponentiation method would require 14 modular multiplications in the pre-processing step to compute all powers (T2, T …T15). Then it would require 8 modular multiplications in the squaring step (line 5 in Algorithm 1) and 2 others in the multiplying step (line 6 of Algorithm 1), which amounts to a total of 24 modular multiplications. For the same exponent, the adaptive 16-ary exponentiation method would require only 4 modular multiplications in the pre-processing step to compute powers T2, T3, T5 and T7. The exponentiation step being the same, the number of modular multiplications would then amount to a total of 14 operations …); and
LocalExp is a local power operation (Nedjah, Abstract, Introduction, Section 2.1)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of IKARASHI into the teachings of Nedjah because it discloses that “the methodology proposed in this paper attempts to reduce the total number of computed modular multiplication using a novel exponentiation method that is based on the concept of addition chains (Nedjah: Introduction).
IKARASHI further discloses, “in a manner that does not communicate with the other secret computation apparatuses, wherein the share [at] is locally held (IKARASHI, Para [0054]: … In the case where secret computation for an addition/constant multiplication is performed in the function F, the secret computation part 14 performs the secret computation by the addition/constant multiplication part 141. Because a randomized shared value has additive homomorphism, the secret computation for an addition/constant multiplication can be executed without communicating with the other the arithmetic units 2.sub.n, similarly to an addition for a shared value on the ring R …),
obtaining a randomized shared value <a(t*p^u)> := ([a(t*p^u)], [ra(t*p^u)]) of a computation result of the local operation unit in a randomizing unit of the each of the three or more secret computation apparatuses by multiplying [a(t*p^u)], the computation result of the local operation unit, with a share [r] of the random number r using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Abstract: … Each of at least three arithmetic units includes: a random number generator determining shared value [r] obtained by performing secret sharing of random number r; a randomizator using shared value [a.sub.0],…,[a.sub.M-1] obtained by performing secret sharing of value a.sub.0,…, a.sub.M-1 and shared value [r] to generate randomized shared value <a.sub.0>,…, <a.sub.M-1> with shared values [a.sub.0],…, [a.sub.M-1] and [a.sub.0r],…, [a.sub.M-1r] as a pair; a secret computator determining concealed function value [F([a.sub.0],…, [a.sub.M-1])] by executing function F including at least one secret operation while including randomized shared value <f.sub.1> of an operation target and an operation result depending on contents of secret operation into checksum C:=<f.sub.0>,…, <f.sub..mu.-1>; and a correctness prover verifying correctness of function value [F([a.sub.0],…, [a.sub.M-1])] based on shared value [O] obtained by multiplying a sum total of shared values [f.sub.1] included in checksum C by shared value [r] and shared value [.psi.] of a sum total of shared values [f.sub.ir] included in checksum …);
obtaining the randomized shared value <av> in a secret computation unit of the each of the three or more secret computation apparatuses by computing a multiplication in which at least one of the multiplicands is a randomized shared value <a(t*p^u)> of the computation result of the local operation unit using secret computation that requires communication with the other secret computation apparatuses (IKARASHI, Para[0039-0040]: In conventional secret computation, it is possible to efficiently perform processing only on the same ring R. In the case of an operation on the associative algebra A, however, it is possible to perform processing while keeping upper compatibility with elements of the ring R, with efficiency equal to that of an operation on the ring R. An extended field, which is an algebraic structure belonging to an associative algebra, is an ideal algebraic structure from the viewpoint of security because results of a multiplication by random numbers are uniformly distributed … a shared value on the ring R is caused to be a randomized shared value with the use of a random number on the associative algebra A, and correctness is provide by two systems, an operation on the ring R and an operation on the associative algebra A. Therefore, by setting the associative algebra A in an appropriate space, a security parameter can be arbitrarily set. Thus, it is possible to perform secret computation under a lower probability of success in falsification than before), and
when the computational result of the randomizing unit or the secret computation unit becomes a randomized shared value <av>, outputting the randomized shared value <av> in an output unit (IKARASHI, Para[0048, 0051, 0053, 0068], FIG. 2: … The random number generating part 12 generates a shared value [r] of a random number r∈A selected from the associative algebra A. The generated shared value [r] is outputted to the randomization part 13. Generation of the shared value [r] must be performed in a state that the random number r is concealed from any of the arithmetic units 2.sub.1, . . . , 2.sub.N …  The randomization part 13 generates a randomized shared value <a.sub.0>, . . . , <a.sub.M−1> using the shared value [a.sub.0], . . . , [a.sub.M−1] and the shared value [r] (step S13). The generated randomized shared value <a.sub.0>, . . . , <a.sub.M−1> is outputted to the secret computation part 14 …).”
Regarding Claim 3. This is a system claim corresponding to the method claim 1 and contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
 Regarding Claim 4. This is a system claim corresponding to the method claim 2 and contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 5. This is an apparatus claim corresponding to the method claim 1 and contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
Regarding Claim 6. This is an apparatus claim corresponding to the method claim 2 and contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 7. This is a program claim corresponding to claim 5, hence similarly rejected as claim 5.
**** Note: IKARASHI also discloses the program (IKARASHI: Para [0087], Claim 8).
Regarding Claim 8. This is a program claim corresponding to claim 6, hence similarly rejected as one of claim 6.
**** Note: IKARASHI also discloses the program (IKARASHI: Para [0087], Claim 8).
Pertinent Prior Arts: The following prior arts are pertinent to Applicant’s disclosure, but have not been relied upon for rejection of claims in this office action.
	US-PGPUB: 20090279688 A1 (Michaels):  Michaels discloses a cryptographic system (CS) comprised of generators (502), (504), (510), an encryption device (ED), and a decryption device (DD). The generator (502) generates a data sequence (DS) including payload data. The generator (504) generates an encryption sequence (ES) including random numbers. The ED (506) is configured to perform a CGFC arithmetic process. As such, the ED is comprised of a mapping device (MD) and an encryptor. The MD is configured to map the DS and ES from Galois field GF[p.sup.k] to Galois extension field GF[p.sup.k+1]. The encryptor is configured to generate an encrypted data sequence (EDS) by combining the DS and ES utilizing a Galois field multiplication operation in Galois extension field GF[p.sup.k+1]. The generator (510) is configured to generate a decryption sequence (DS). The DD (508) is configured to generate a decrypted data sequence by performing an inverse of the CGFC arithmetic process utilizing the EDS and DS.
	The inventive arrangements relate to efficient implementations of Galois field multiplication in cryptographic systems. More particularly, the inventive arrangements relate to an efficient and invertible closed Galois field combination (CGFC) process for combining two or more input sequences in a cryptographic system.
	US-PGPUB: 20030055858 A1 (Dubey et al.): Dubey discloses an efficient parallel processing of algorithms involving Galois Field arithmetic use data slicing techniques to execute arithmetic operations on a computing hardware having SIMD architectures. A W-bit wide word computer capable of operating on one or more sets of k-bit operands executes Galois Field arithmetic by mapping arithmetic operations of Galois Field GF(2.sup.n) to corresponding operations in subfields lower order (m<n), which one selected on the basis of an appropriate cost function. These corresponding operations are able to be simultaneously executed on the W-bit wide computer such that the results of the arithmetic operations in Galois Field GF(2.sup.n) are obtained in k/W as many cycles of the W-bit computer compared with execution of the corresponding operations on a k-bit computer.
	The invention relates to processing algorithms involving Galois Field arithmetic and relates particularly, though not exclusively, to the efficient execution of algorithms involving Galois Field arithmetic, as typically found in communications and cryptography applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434